DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonardi et al. (US Pub 2020/0011096).
As of claim 30, Leonardi discloses an interface device for a closure of a vehicle (via user interface/handle assembly 10; see fig. 1A), the interface device comprising: 
a housing having a wall (via handle assembly 10; see fig. 3); 
at least one force-based sensor disposed within the housing and responsive to a force applied to the wall (via a force-based sensor 28; see paragraph [0061]); and 

As of claim 31, Leonardi discloses that the interface device comprises a door handle of a door of the vehicle (via handle assembly 10; see fig. 1).  
As of claim 32, Leonardi discloses that the controller controls a door locking function responsive to determination of the strain direction being inward toward an interior of the vehicle, and wherein the controller controls a door unlocking function responsive to determination of the strain direction being outward away from the interior of the vehicle (via using the force-based sensor for both lock and unlock functions by detecting and differentiating between application of the inward force 242 or the outward force 244; see fig. 15; also see paragraph [0085]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 17-28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Leonardi et al. (US Pub 2020/0011096) in view of Koizumi et al. (US Pub 2017/0152687).
As of claim 1, Leonardi discloses a vehicular exterior component (via user interface/handle assembly 10; see fig. 1A), the vehicular exterior component comprising: a second sensor disposed within the vehicular exterior component adjacent to the outer wall and configured to receive and sense a force through the outer wall of the vehicular exterior component (via a force-based sensor 28; see paragraph [0061]). 
However Leonardi does not explicitly disclose a first sensor disposed within the vehicular exterior component adjacent to an outer wall of the vehicular exterior component, the first sensor configured to transmit electromagnetic radiation through the outer wall of the vehicular exterior component or to receive electromagnetic radiation through the outer wall of the vehicular exterior component.
Koizumi discloses a vehicle exterior component (via door handle; see fig. 3) comprising an antenna 21 within the door handle, wherien the antenna 21 is configured to transmit or receive radio waves (see paragraph [0032]). Koizumi further discloses a pressure sensor 30 disposed within the door handle (see paragraph [0031] and [0207]).

As of claim 2, Leonardi discloses that the outer wall adjacent the first sensor and the second sensor comprise an outer class-A surface of the vehicular exterior component (via a class-A surface; see abstract).  
As of claim 3, Leonardi discloses the outer class-A surface presents a smooth and uninterrupted surface in a region around the first sensor and the second sensor (via the class-A surface presenting a smooth and uninterrupted surface; see paragraph [0007]).  
As of claim 4, Koizumi discloses the first sensor comprises an antenna (via antenna 21) and the second sensor comprises a force-based sensor (via sensor 30; see paragraph [0207]), and wherein the outer wall is disposed over the force-based sensor and is configured to transmit a force applied to the outer wall to the force-based sensor, and wherein the outer wall is disposed over the antenna and is configured to transmit the electromagnetic radiation to or from the antenna (via antenna and sensor being in the door handle; see fig. 3).  
Leonardi further discloses that the handle assembly 10 includes a cover 18, such as a bezel, defining a vehicle surface, such as class-A surface 20 for example, overlying a force-based sensor 28 responsive to a force applied to the class-A surface 20 (see paragraph [0061]).

As of claims 6 and 33, Koizumi discloses the outer wall is configured to be electromagnetically transparent to the electromagnetic radiation (in the system of Koizumi the antenna is disposed within the handle and it transmits/receives radio waves, so the outer side of the door handle is electromagnetically transparent to the electromagnetic radiation; see paragraph [0046]).  
As of claim 7, Koizumi discloses an electronic control unit electrically coupled to the first sensor and the second sensor (via electronic control unit 12; see fig. 4; also see paragraphs [0049]-[0050]).   
As of claim 17, Leonardi discloses a structure extending from the outer wall into the vehicular exterior component and configured to apply the force to the second sensor in response to a force applied to the outer wall (Leonardi further discloses that the handle assembly 10 includes a cover 18, such as a bezel, defining a vehicle surface, such as class-A surface 20 for example, overlying a force-based sensor 28 responsive to a force applied to the class-A surface 20 (see paragraph [0061]-[0062]).
As of claim 18, Leonardi discloses that the vehicular exterior component comprises a handle assembly defining the outer wall, the handle assembly configured to be coupled to a door of a vehicle (via handle assembly 10 coupled to a vehicle; see fig. 1A).  

Leonardi further discloses that the force-based sensor is at least one of facing outwardly from the vehicle and facing inwardly towards the vehicle (see figs. 14-15).
As of claim 20, Leonardi discloses that the outer wall of the vehicular exterior component includes a surface facing toward the vehicle, and wherein the second sensor is responsive to a force applied to the surface facing toward the vehicle (via an inner surface 24 facing inwardly toward the vehicle 16, and with the force-based sensor 28 being responsive to a force applied to the inner surface 24; see fig. 2B; also see paragraph [0065]). 
As of claim 21, Leonardi discloses that the handle assembly is configured to be pivotally coupled to the door of the vehicle (via pivotally coupled to the vehicle; see paragraph [0080]).
As of claim 22, Leonardi discloses that the outer wall comprises a class-A surface disposed over the second sensor, and wherein the second sensor is responsive to a force applied to the class-A surface of the outer wall, and wherein the class-A surface includes an outer surface that, with the vehicular exterior component mounted at a vehicle, faces outwardly from the vehicle (Leonardi further discloses that the handle assembly 10 includes a cover 18, such as a bezel, defining a vehicle surface, such as 
 Koizumi discloses the first sensor comprises an antenna disposed within the vehicular exterior component adjacent to the outer wall and configured to transmit radio-frequency (RF) electromagnetic radiation through the outer wall or to receive radio-frequency (RF) electromagnetic radiation through the outer wall (via handle comprising antenna 21 and sensor 30 (sensor 32A, 32B; see fig. 3).    
As of claim 23, Leonardi discloses a handle assembly for a door of a vehicle (via user interface/handle assembly 10; see fig. 1A), the handle assembly comprising: 
a force-based sensor responsive to a force applied at the handle assembly, wherein an outer wall of the handle assembly is configured to deform to transmit the force applied at the handle assembly to the force-based sensor (Leonardi further discloses that the handle assembly 10 includes a cover 18, defining a vehicle surface, such as class-A surface 20 for example, overlying a force-based sensor 28 responsive to a force applied to the class-A surface 20 (see paragraph [0061]-[0062]).
However Leonardi does not explicitly disclose an antenna disposed within the handle assembly adjacent to the outer wall of the handle assembly and configured to transmit radio-frequency (RF) radiation through the outer wall or to receive radio-frequency (RF) radiation through the outer wall.  
Koizumi discloses a vehicle exterior component (via door handle; see fig. 3) comprising an antenna 21 within the door handle, wherien the antenna 21 is configured to transmit or receive radio waves (see paragraph [0032]). Koizumi further discloses a pressure sensor 30 disposed within the door handle (see paragraph [0031] and [0207]).

As of claim 24, Leonardi discloses that the handle assembly is pivotally coupled to the door of the vehicle (via pivotally coupled to the vehicle; see paragraph [0080]).  
As of claim 25, Koizumi discloses that the antenna includes at least one of a short-range RADAR antenna and a passive keyless entry (PKE) antenna configured to receive a radio-frequency (RF) signal from a device located outside of the vehicle (via antenna receiving radio frequency signals from a portable device 23 and authenticating the response signal and providing entry to the vehicle; see fig. 1; also see paragraph [0032]).  
As of claim 26, combination of Leonardi and Koizumi discloses the antenna includes both of the short- range RADAR antenna (see Leonardi, radar sensor 64; see paragraph [0069]) and the passive keyless entry (PKE) antenna (see Koizumi,  antenna receiving radio frequency signals from a portable device 23 and authenticating the response signal and providing entry to the vehicle; see fig. 1; also see paragraph [0032]).  
As of claim 27, even though not explicitly disclosed that the short-range RADAR antenna, the passive keyless entry (PKE) antenna, and the force-based sensor are all disposed in a common plane, Leonardi discloses that plurality of components is placed on a common plane on a printed circuit board (see fig. 7), so it would have been obvious to one having ordinary skill in the art at the time the invention was filed to 
As of claim 28, Leonardi discloses an inner wall having a surface facing inward toward the vehicle, wherein the force-based sensor is responsive to a force applied to the inner wall (via an inner surface 24 facing inwardly toward the vehicle 16, and with the force-based sensor 28 being responsive to a force applied to the inner surface 24; see fig. 2B; also see paragraph [0065]).  
Claims 8-16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Leonardi et al. (US Pub 2020/0011096) in view of Koizumi et al. (US Pub 2017/0152687) and further in view of Musat (US Pub 2016/0326778).
As of claim 8, combination of Leonardi and Koizumi discloses all the limitations of the claimed invention as mentioned in claim 7 above, Leonardi further discloses the forced-based sensor is mounted on a printed circuit board (see paragraph [0020]). Leonardi further discloses that other components (processor, memory feedback devices) are mounted on the printed circuit board indicting that multiple components can be mounted on the printed circuit board. However, the combination does not disclose that the first sensor (antenna) is mounted on the printed circuit board.
wherein the electronic control unit and the first sensor and the second sensor are mounted on a printed circuit board.  
Musat discloses a vehicle exterior component (handle) comprising plurality of sensors (electrodes) and low-frequency antenna (first sensor) mounted on a printed circuit board 10 (see fig. 3; also see paragraphs [ 0064]-[0065]).

As of claim 9, Leonardi discloses that the printed circuit board comprises a first side and an opposite second side separated by a thickness of the printed circuit board, and wherein the first sensor is provided on the first side and the second sensor is provided on at least one selected from the group consisting of the first side and the opposite second side (via mounting plurality of components on the PCB ; see fig. 7; also see paragraph [0068]).  
Musat discloses that the printed circuit board comprises first and second surface and sensors and antenna mounted on the printed circuit board (see fig. 3; also see paragraph [0064]-[0065]).
As of claim 10, Leonardi discloses that the second sensor is provided on at least one of the first side and the opposite second side as an array of sensors (via providing an array of sensors 328; see fig. 16; also see paragraph [0091]).  
As of claim 11, Leonardi discloses a third sensor electrically coupled to the electronic control unit (via plurality of sensors 328; see paragraph [0091]).  
As of claim 12, combination of Leonardi, Koizumi and Musat discloses all the limitation of the claimed invention as mentioned in claim 11 above,   Leonardi further discloses that the third sensor comprises an antenna, and wherein the antenna of the first sensor is configured as a short-range RADAR antenna, and wherein the antenna is 
Koizumi further discloses the antenna of the third sensor is configured as a passive keyless entry (PKE) antenna configured to receive an electromagnetic signal from a device located exterior the vehicle (via antenna receiving radio frequency signals from a portable device 23 and authenticating the response signal and providing entry to the vehicle; see fig. 1; also see paragraph [0032]).
As of claim 13, Leonardi discloses that the electronic control unit (i) is configured to determine if an object is adjacent the vehicular exterior component based on received electromagnetic radiation as received by the antenna of the first sensor (via a Radar sensor 64’ detecting if an obstacle, such as another car, tree, or post, is near or in close proximity to vehicle door 12 (see paragraph [0059]).
Koizumi discloses that a control unit (ii) is configured to authenticate the device based on the third sensor receiving the electromagnetic signal from the device located exterior the vehicle (see paragraph [0032], “communication device 20 transmits a request signal with a predetermined period. The portable device 23 transmits a response signal when receiving the request signal. When the communication device 20 receives the response signal, the communication device 20 matches unique information transmitted by the portable device 23 (hereinafter, “ID information”) with registered information (information registered in the communication device 20)”) and (iii) is configured to 18 36815182.1control a vehicle function based on a force received by the second 
As of claim 14, even though not explicitly disclosed that wherein the first sensor, the second sensor, and the third sensor are disposed within a common plane, Leonardi discloses that plurality of components is placed on a common plane on a printed circuit board (see fig. 7), so it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange different parts based on the design requirements and the results would have been predictable (see MPEP 2144.04 VI C. Rearrangement of Parts).   
As of claim 15, Musat discloses that the printed circuit board is provided within the common plane, the printed circuit board comprising a cutout in which the third sensor is disposed (via antenna 4; see fig. 3; also see paragraph [0064]).  
As of claims 16 and 29, Leonardi discloses that the force-based sensor includes a force- sensitive printed circuit board (PCB) (see paragraph [0020], “the force-based sensor is disposed upon a printed circuit board and responsive to a deformation thereof, and the printed circuit board is configured to deform in response to the force applied to the vehicle surface”)
Musat discloses that the antenna is disposed in a common plane with the sensors (see fig. 3; also see paragraph [0064]-[0065]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.